From this decree there was an appeal on the following grounds:
First, — Because the decree was contrary to the evident intention of the testator.
Second, — Because, that by the words of the testator, according to their true import and grammatical construction, the complainant as administratrix, was entitled to one sixth of the personal estate.
Third, — Because the opinion of the chancellor that an executor who had not qualified, was not entitled to a legacy, is contrary to law.
The appeal came to a hearing at Columbia. — Present, Chancellors Desaussure, Gaiilard, Waties, James and Thompson.
After argument, the court unanimously affirmed the decree.